 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARY D. PEOPLES, JR.,                               No. 2:19-cv-02253 TLN AC
12                        Plaintiff,
13            v.                                          ORDER
14    NAVY BOARD ANNEX,
15                        Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

22          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                         1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3          The complaint states a cognizable claim for relief pursuant to 42 U.S.C. § 1983 and 28
 4   U.S.C. § 1915A(b). If the allegations of the complaint are proven, plaintiff has a reasonable
 5   opportunity to prevail on the merits of this action.
 6          In accordance with the above, IT IS HEREBY ORDERED that:
 7          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 7) is granted.
 8          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
 9   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
10   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
11   Director of the California Department of Corrections and Rehabilitation filed concurrently
12   herewith.
13          3. Service is appropriate for the following defendants: Navy Board Annex
14          4. The Clerk of the Court shall send plaintiff 1 USM-285 forms, one summons, an
15   instruction sheet and a copy of the complaint filed November 11, 2019.
16          5. Within thirty days from the date of this order, plaintiff shall complete the attached
17   Notice of Submission of Documents and submit the following documents to the court:
18                   a. The completed Notice of Submission of Documents;
19                   b. One completed summons;
20                   c. One completed USM-285 form for each defendant listed in number 3 above;
21   and
22                   d. 2 copies of the endorsed complaint filed November 7, 2019.
23          6. Plaintiff need not attempt service on defendants and need not request waiver of service.
24   Upon receipt of the above-described documents, the court will direct the United States Marshal to
25   ////
26   ////
27   ////
28   ////
                                                        2
 1   serve the above-named defendants pursuant to Federal Rule of Civil Procedure 4 without payment
 2   of costs.
 3   DATED: December 17, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GARY D. PEOPLES, JR.,                           No. 2:19-cv-02253-TLN-AC PS
12                     Plaintiff,
13          v.                                       NOTICE OF SUBMISSION
14   NAVY BOARD ANNEX,
15                     Defendant.
16

17         Plaintiff submits the following documents in compliance with the court's order filed

18   _____________________:

19         ____           completed summons form

20         ____           completed USM-285 forms

21         ____           copies of the ___________________
                                              Complaint
22

23   DATED:
24
                                                         ________________________________
25                                                       Plaintiff
26

27

28
                                                     1
